Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-2, 4-8 and new claims 9-10 in the reply filed on October 30th, 2022 are acknowledged. Claims 1 and 7-8 have been amended. Claim 3 has been cancelled. New claims 9-10 have been added.  Claims 1-2 and 4-10 are pending.
Action on merits of claims 1-2 and 4-10 as follows.
	
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzawa (US2014/0061849, hereinafter as Tanza ‘849) in view of Sakuma (US 2017/0271364, hereinafter as Saku ‘364).
Regarding Claim 1, Tanza ‘849 teaches a 3D memory structure, comprising: 
a substrate (Fig. 5C, (501); [0048]) having a recess (cavity “504”; [0048]); 
a 3D memory component (520; [0053]) with a bottom disposed in the recess (504) of the substrate (501); and 
wherein the 3D memory component comprises: a stack comprising a plurality of dielectric layers (503; [0053]) and a plurality of conductor layers (505; [0053]) arranged alternately in a vertical direction, and a plurality of NAND strings (507; [0053]) (NAND string; see para. [0037]) through the stack;
a peripheral circuit (530; [0054]) disposed on the substrate (501) outside the recess (504);
wherein the peripheral circuit comprises a transistor (530; [0055]).
Thus, Tanza ‘849 is shown to teach all the features of the claim with the exception of explicitly the features: “top surfaces of the plurality of NAND strings are lower than a top of the transistor”.
	However, Saku ‘364 teaches the top surfaces of the plurality of NAND strings (Fig. 5, (35); [0101]) are lower than a top of the transistor (SWTr; [0055] and [0064]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tanza ‘849 by having the top surfaces of the plurality of NAND strings are lower than a top of the transistor for the purpose of improve the performance of the memory device (e.g. improving withstand voltage when a high voltage is applied to the gate electrode layer GE or drain (see para. [0072])) or improve the integration level (see para. [0007]) as suggested by Saku ‘364.

Regarding Claim 2, Tanza ‘849 teaches a depth of the recess (504) is equal to a thickness of the 3D memory component (see Fig. 5C).  

Regarding Claim 7, Tanza ‘849 teaches a 3D memory device (see para. [0008]-[0009]) and a bus interface (Fig. 1; (16); [0021]) configured to communicate with other electronic devices (613; [0059]).

Regarding Claim 8, Tanza ‘849 teaches an electronic apparatus (see para. [0011]); wherein the electronic apparatus comprises a cellphone, a desktop computer, a tablet computer, (see para. [0001]).

Regarding Claim 9, Saku ‘364 teaches the top surfaces of the plurality of NAND strings (35) are coplanar with a top surface of the first insulation layer (64; see Fig. 5 and [0064]).



	
	
	
	


    PNG
    media_image1.png
    270
    467
    media_image1.png
    Greyscale


Fig. 5C (Tanza ‘849)

4. 	Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanza ‘849 and Saku ‘364 as applied to claim 1 above, and further in view of Park (US 2012/0299082, hereinafter as Park ‘082).
Regarding Claim 4, Tanza ‘849 and Saku ‘364 are shown to teach all the features of the claim with the exception of explicitly: “a first insulation layer disposed on the alternating conductor/dielectric stack, wherein the NAND strings extend through the first insulation layer”.  
However, Park ‘082 teaches a first insulation layer (Fig. 1C, (130); [0025]) disposed on the alternating conductor/dielectric stack, wherein the NAND strings (160; [0031]) extend through the first insulation layer (130) (see Fig. 1F).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tanza ‘849 and Saku ‘364 by having a first insulation layer disposed on the alternating conductor/dielectric stack in order to protect an understructure from being attacked and/or prevent an occurrence of a not-open contact so as to improve process yield (see para. [0008]) as suggested by Park ‘082.

Regarding Claim 5, Park ‘082 teaches a second insulation layer and a metal connection layer, wherein the second insulation layer (Fig. 1C, (140); [0026]) is disposed on the peripheral circuit and the 3D memory component, the metal connection layer (metal lines, not shown; [0036]) is disposed on the second insulation layer (140), and the peripheral circuit is electrically connected to the 3D memory component through the metal connection layer (see para. [0036]).  

Regarding Claim 6, Park ‘082 teaches an interconnection layer (180A-C; [0035]) disposed between the second insulation layer (140) and the metal connection layer (metal lines; [0036]).  

Regarding Claim 10, Park ‘082 teaches the metal connection layer comprises a bonding pad (not shown, see para. [0036]). It would obvious appear that the metal lines comprises a bonding pad.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-2 and 4-10 have been considered but are moot in view of the new ground of rejection.

Interviews After Final
6.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829